DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 26 August 2022 has been accepted and entered.
Drawings
The replacement drawings were received on 26 August 2022.  These drawings are accepted and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John V. Forcier on 2 September 2022.
The application has been amended as follows: 
Claim 16: “The method of claim [[4]] 1…” (the remainder of the claim is unchanged).
Allowable Subject Matter
Claims 1 and 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jonsson et al. (WO 02/097411 A1, previously cited) discloses: a system and associated method of determining a characteristic of a smoking article (method for measuring a physical parameter, illustrated as a tobacco sample, page 11, lines 13-16), the method comprising: providing at least a portion of the smoking article to a test fixture (on conveyor belt, Fig. 3; page 11, lines 13-16), wherein at least one of the at least a portion of the smoking article or a portion of the test fixture comprises a reflective surface (test fixture comprises a reflective polarizer, page 12, lines 1-7) and the test fixture is located proximate an electromagnetic energy generating device (microwave source, page 11, lines 23-29); transmitting electromagnetic energy from the energy generating device to the at least a portion of the smoking article (microwaves are directed at the sample, page 11, lines 31-34); and measuring an amount of electromagnetic energy reflected from at least one of the at least a portion of the smoking article or the portion of the test fixture to determine an amount of electromagnetic energy absorbed by the at least a portion of the smoking article (transmitted signal passes through the sample and is reflected back and received, page 12, lines 1-7; received by antenna, 6), wherein the amount of electromagnetic energy absorbed represents the characteristic (measurement of moisture content and/or density, page 5, lines 11-18).
With respect to claim 1, the cited prior art does not appear to disclose or reasonably suggest the claimed means for generating microwaves.
With respect to clam 18, Jonsson does not specify the claimed housing incorporating the electromagnetic energy generating device and configured to contain the electromagnetic energy within the test fixture.
Claims 5-17 and 19-24 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	2 September 2022